Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of earlier filing date of 05/11/2018 of provisional application No. 62/400,971 is acknowledged as required by 35 U.S.C. 119.
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows: toggle clamp mechanism shown in Figs. 1-5 does not have support in Provisional Patent Application 62/670,236 and therefore does not benefit from the earlier date.

Response to Amendment
Claims 1-20 were previously pending. Claims 1 and 6 are amended. Claims 4-5, 7-13 and 15-20 are cancelled.
A complete action on the merits of claims 1-3, 6 and 14 follows below.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 6, “the opened” should read --opened--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Cusumano (US Publication No. 2012/0043709).
Regarding claim 1, Cusumano teaches (reproduced and annotated Figs. 1-2 below) an alignment tool for use in building frame construction to position adjacent first and second framing members (96, 98), the alignment tool comprising a first clamp assembly configured to releasably grip the first framing member; a second clamp assembly connected to and spaced apart from the first clamp assembly, the second clamp assembly configured to releasably grip the second framing member; wherein the first and second clamp assemblies are configured to align and position the first and second framing members with respect to one another when the first and second clamp assemblies grip the first and second framing members, respectively (par. 0006-0007); wherein each of the first and second clamp assemblies include a first jaw member and a second jaw member, the first and second clamp assemblies configured to releasably grip the first and second framing members, respectively, between the first and second jaw members of the respective first and second clamp assemblies; first and second brackets coupled to one another and longitudinally movable with respect to one another, wherein the first jaw members of the first and second clamp assemblies are fixed to the first bracket and the second jaw members of the first and second clamp assemblies are fixed to the second bracket; and a prime mover (toggle clamp/holder 10)operatively connected to the first and second brackets to selectively move the second bracket relative to the first bracket thereby simultaneously moving the second jaw members toward the respective first jaw members to simultaneously close the first and second clamp assemblies and releasably grip the first and second framing members, respectively.

    PNG
    media_image1.png
    637
    804
    media_image1.png
    Greyscale

Regarding claim 2, Cusumano teaches (reproduced and annotated Figs. 1-2 above) the first and second clamp assemblies are configured to space apart the first and second framing members by a distance of 16 or 24 inches on center (par. 0036: “a holder of the present invention sets members such as trusses, floor joists, rafters and wall studs on centers, such as 16 and 24'' centers”).
Regarding claim 3, Cusumano teaches (reproduced and annotated Figs. 1-2 above and par. 0036) the first and second clamp assemblies are configured to position the first and second framing members such that the first and second framing members are generally parallel to each other.
Regarding claim 6, Cusumano teaches (reproduced and annotated Figs. 1-2 above and par. 0036) the prime mover includes a lever (handle 46) configured to be manually actuated to move the first and second clamp assemblies between opened and closed positions (compare Figs. 1 and 2; par. 0035).
Regarding claim 14, Cusumano teaches (reproduced and annotated Figs. 1-2 above) the alignment tool is made of one or more materials selected from a group including high strength steel, molecular plastics, carbon fiber, and glass re-enforced plastic (par. 0032: “steel”; par. 0033: “Other materials, such as composite materials, ceramics and/or plastics”).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723